Citation Nr: 0627435	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  04-37 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased disability evaluation for lumbar 
spine degenerative disc disease, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

The veteran had almost continuous active service from October 
1950 to October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (RO), which denied the benefits sought 
on appeal.

A hearing before the undersigned via video conference was 
held in November 2005.  A transcript of that hearing is of 
record.

During the November 2005 hearing, the veteran's 
representative raised the matter of entitlement to a total 
disability evaluation based upon individual unemployability 
(TDIU).  That matter is not in appellate status and therefore 
not subject to the Board's jurisdiction at this time.  See 38 
C.F.R. §§ 20.101, 20.200 (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The veteran testified during the November 2005 hearing that 
the range of motion of his lower back is diminished compared 
to that reflected in the February 2004 VA examination report, 
that he has constant back pain, and problems moving his legs, 
with pain radiating down both legs.  The veteran indicated 
that his disability results in incapacitation up to seven 
times per month, and at times, requires that he remain 
confined to bed for two to three days.  He estimated his pain 
to be "9" on a scale of 10.  The veteran also stated that 
he saw his VA doctor, just two weeks before the hearing, and 
received an magnetic resonance imaging test (MRI) at about 
the same time.  Reports concerning the doctor visit and MRI 
in 2005 are not of record.  The Board notes that the most 
recent medical reports of record are dated September 2004.

Whether a medical examination is "contemporaneous" depends 
on the circumstances of the case.  See Snuffer v. Gober, 
10 Vet App. 400 (1997).  The United States Court of Appeals 
for Veterans Claims (Court) has held that a fresh medical 
examination is required where there is evidence indicating a 
material change in the disability.  Caffrey v Brown, 6 Vet 
App 377 (1994).  In Procelle v. Derwinski, 2 Vet. App.629, 
632 (1992), the Court stated that where the record is 
inadequate for evaluating the current state of the veteran's 
service-connected disability, the duty to assist requires 
conducting a thorough and contemporaneous medical 
examination, taking into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
is a fully informed one.

Based on the foregoing, the Board finds that the veteran's 
November 2005 testimony suggests a material change in his 
service-connected lumbar spine degenerative disc disease, and 
that evidence concerning prior medical treatment of the 
disease is not of record.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain the Little Rock VA outpatient 
treatment records that are related to 
the veteran's service-connected lumbar 
spine degenerative disc disease for the 
period September 2004 to the present, 
including records of any MRI(s) for the 
same period.  All records received 
should be associated with the veteran's 
claims file.

2.	Then, VA should schedule the veteran 
for VA orthopedic and neurological 
examinations to determine the current 
severity of his lumbar spine 
degenerative disc disease.  All 
required tests and studies should be 
completed, including complete active 
and passive range of motion testing.  
The examiner should review the 
veteran's claims file, including the 
2004 VA examination report, in 
conjunction with the examinations and 
clearly indicate such review was 
completed in their examination report.  

3.	Upon completion of the above 
development and any additional 
development deemed appropriate, the 
veteran's claim should be 
readjudicated.  If any of the benefits 
sought on appeal remain denied, the 
veteran and his representative should 
be provided with a supplemental 
statement of the case (SSOC) and an 
appropriate period of time allowed for 
response.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
cooperate by reporting for examinations may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2005).  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).

